Exhibit 10.31
 
THIRD AGREEMENT OF AMENDMENT
TO
REVOLVING LOAN AND SECURITY AGREEMENT
AND OTHER DOCUMENTS








This Third Agreement of Amendment to Revolving Loan and Security Agreement And
Other Documents ("Third Agreement of Amendment") shall be effective as of
January 1, 2013, and is by and among STERLING NATIONAL BANK, having offices at
500 Seventh Avenue, New York NY  10018-4502  ("Sterling"), and any other entity
becoming a Lender pursuant to the Loan Agreement (defined below) are
collectively referred to as the “Lenders” and individually as a "Lender;" and
Sterling as the Agent for the  Lenders as well as acting for the benefit of
Lenders ("Agent"); SPAR Group, Inc., a Delaware corporation ("SGRP"), National
Assembly Services, Inc., a New Jersey corporation, SPAR Group International,
Inc., SPAR Acquisition, Inc., SPAR Trademarks, Inc., and SPAR Marketing Force,
Inc., each a Nevada corporation (together with SGRP, either separately, jointly,
or jointly and severally, "Borrower"); all currently having an address at 333
Westchester Avenue, South Building, Suite 204, White Plains  NY 10604.




RECITALS


A.           Borrower has executed and delivered (i) a certain Secured Revolving
Loan Note dated July 6, 2010  in the original maximum principal sum of Five
Million Dollars ($5,000,000.00), as subsequently amended to Six Million Five
Hundred Thousand Dollars ($6,500,000.00),  as amended  (the “Note”), payable to
the order of Agent.


B.           In connection with the execution and delivery of the Note and to
secure payment and performance of the Note and other obligations of Borrower to
Agent, the Agent and Borrower have executed, among other things, a Revolving
Loan and Security Agreement effective July 6, 2010, as amended ("Loan
Agreement").


C.           In addition to the foregoing documents, the Borrower and Agent have
executed or delivered other collateral agreements, certificates and instruments
perfecting or otherwise relating to the security interests created.   For
purposes of convenience, the Note, Loan Agreement and related collateral
agreements, certificates and instruments (as amended) are collectively referred
to as the "Loan Documents.”


D.           Borrower has requested and Agent has agreed to a modification of
the loan evidenced by the Note subject to the Loan Documents.


E.           In addition, Agent and Borrower wish to clarify certain of their
rights and duties to  one another as set forth in the Loan Documents.




NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in  this Third Agreement of Amendment and the benefits to be received
from the performance of such promises, covenants and understandings, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


AGREEMENTS


1.           Agent and Borrower reaffirm, consent and agree to all of the terms
and conditions of the Loan Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Loan Documents
are hereby expressly modified by this Third Agreement of Amendment.


2.           In the case of any ambiguity or inconsistency between the Loan
Documents and this Third Agreement of Amendment, the language and interpretation
of this Third Agreement of Amendment is to be deemed binding and paramount.


3.           The Loan Agreement is hereby amended as follows:


 
(i)
Subsection 1.3(a) is hereby amended and restated to read as follows, effective
as of

 January 1, 2013:


1.3(a)     Interest accrues on the Revolving Loan at Agent’s floating Prime Rate
(as that term is defined in the Loan Agreement) plus one quarter of one percent
(1/4%) per annum.


(ii)           The chief executive office of Borrower referred to in Schedule 2
is hereby changed to:
333 Westchester Avenue, South Building, Suite 204, White Plains,  NY 10604.




4.           Borrower represents and warrants that there are no Defaults or
events of Default pursuant to or defined in any of the Loan Documents, and that
all warranties and covenants which have been made or performed by Borrower in
connection with the Loan Documents were true and complete in all material
respects when made or performed.


5.           All representations, warranties and covenants made by Borrower to
Agent in the Loan Documents are true and complete in all material respects as if
hereby repeated and (except as and to the extent limited to reference dates)
first made expressly in this Third Agreement of Amendment.


6.           Except as otherwise provided herein, the Loan Documents shall
continue in full force and effect, in accordance with their respective
terms.  The parties hereto hereby expressly confirm and reaffirm all of their
respective liabilities, obligations, duties and responsibilities under and
pursuant to said Loan Documents as amended hereby and consent to the terms of
this Third Agreement of Amendment.  Capitalized terms used in this Third
Agreement of Amendment which are not otherwise defined or amended herein have
the meaning ascribed thereto in the Loan Documents.


7.           The parties agree to sign, deliver and file any additional
documents and take any other actions that may reasonably be required by Agent
including, but not limited to, affidavits, resolutions, or certificates for a
full and complete consummation of the matters covered by this Third Agreement of
Amendment.


8.           This Third Agreement of Amendment is binding upon, inures to the
benefit of, and is enforceable by the heirs, personal representatives,
successors and assigns of the parties.  This Third Agreement of Amendment is not
assignable by Borrower without the prior written consent of Agent; provided,
however, that this Agreement shall be deemed to be assigned with any assignment
of the Loan Agreement consented to by Agent.


9.           To the extent that any provision of this Third Agreement of
Amendment is determined by any court or legislature to be invalid or
unenforceable in whole or part either in a particular case or in all cases, such
provision or part thereof is to be deemed surplusage.  If that occurs, it does
not have the effect of rendering any other provision of this Third Agreement of
Amendment invalid or unenforceable. This Third Agreement of Amendment is to be
construed and enforced as if such invalid or unenforceable provision or part
thereof were omitted.
 
 
-2-

--------------------------------------------------------------------------------

 


10.           This Third Agreement of Amendment may only be changed or amended
by a written agreement signed by all of the parties.  By the execution of this
Third Agreement of Amendment, Agent is not to be deemed to consent to any future
renewal or extension of the Revolving Loan or Loan Documents.


11.           This Third Agreement of Amendment is governed by and is to be
construed and enforced in accordance with the laws of New York as though made
and to be fully performed in New York (without regard to the conflicts of law
rules of New York that would defer to the substantive laws of any other
jurisdiction).


12.           The parties to this Third Agreement of Amendment acknowledge that
each has had the opportunity to consult independent counsel of their own choice,
and that each has relied upon such counsel's advice concerning this Third
Agreement of Amendment, the enforceability and interpretation of the terms
contained in this Third Agreement of Amendment and the consummation of the
transactions and matters covered by this Third Agreement of Amendment.


13.           The Borrower agrees to pay all reasonable attorneys' fees incurred
by Agent in connection with this Third Agreement of Amendment (in addition to
those otherwise payable pursuant to the Loan Agreement), which fees are to be
paid as of the execution hereof.


THE BORROWER, FOR ITSELF, ITS SUBSIDIARIES (IF ANY) AND AGENT HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO THIS THIRD AGREEMENT OF
AMENDMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS THIRD AGREEMENT
OF AMENDMENT.






-Remainder of this page intentionally left blank-





















 
[signatures appear on the following page]
 
 
-3-

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have signed this Third Agreement of Amendment.

 

   
(BORROWER)
 
SPAR GROUP, INC.
NATIONAL ASSEMBLY SERVICES, INC.
SPAR GROUP INTERNATIONAL, INC.
SPAR ACQUISITION, INC.
SPAR TRADEMARKS, INC.
SPAR MARKETING FORCE, INC.
  Witness:                     /s/ Marc J. Pedalino  
By:
    /s/ James R. Segreto   Print Name:  Marc J. Pedalino     James R. Segreto  
Title:            Administrative Assistant     Chief Financial Officer,        
Treasurer and Secretary         (As to all Borrower entities)                  
                 
(AGENT/LENDER)
 
STERLING NATIONAL BANK
                By:  /s/ Paul Seidenwar   Print Name:     Name:    Paul
Seidenwar   Title:   Title:  Vice President            

 
 
-4-

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT








STATE OF New York
SS.:
COUNTY OF Westchester,










BE IT REMEMBERED, that on this 11 day of February, 2013, before me, the
subscriber, personally appeared  JAMES R. SEGRETO who, I am  satisfied, is the
person who signed the within document as Chief Financial Officer, Treasurer and
Secretary of  SPAR GROUP, INC., NATIONAL ASSEMBLY SERVICES, INC., SPAR GROUP
INTERNATIONAL, INC., SPAR ACQUISITION, INC., SPAR TRADEMARKS, INC., and SPAR
MARKETING FORCE,  INC., the corporations ("Corporations") named therein and this
person thereupon acknowledged that he is authorized to sign the within document
on behalf of the Corporations and that the said document made by the
Corporations was signed, sealed and delivered  by this person as such officer
and is the voluntary act and deed of the Corporations, made by virtue of
authority from their Board(s) of Directors.


 

                /s/Marc J. Pedalino                             Marc J. Pedalino
     
Notary Public State of New York
No. 01PE6228743
      Qualified in Putnam County & Westchester County       Term Expires
September 27, 2014

 
                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                
-5-      